Citation Nr: 0416274	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  96-33 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for pes 
planus prior to May 13, 1999.

2.  Entitlement to a rating in excess of 10 percent for pes 
planus from May 13, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August to November 
1989, from January to April 1991 and from January to March 
1993.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) which, in part, granted service 
connection for pes planus, evaluated as noncompensably 
disabling from June 23, 1994.

In March 2003, the rating for pes planus was increased to 10 
percent, effective May 13, 1999.  The veteran has not 
indicated that he is satisfied with the currently assigned 10 
percent disability rating.  Consequently, the issue of 
entitlement to a disability evaluation in excess of 10 
percent for pes planus remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].

This case was previously before the Board and was remanded to 
the RO in April 1998, July 2002, June 2003 and February 2004.


FINDINGS OF FACT

1.  Prior to May 13, 1999, the veteran's pes planus produced 
tenderness to palpation on examination; there was no 
objective evidence of marked deformity (pronation, abduction, 
etc.), with pain on manipulation and use accentuated, with 
indications of swelling on use and characteristic callosities 
of either foot. 

2.  From May 13, 1999, the veteran's pes planus is manifested 
by palpable pain in the medial plantar fascia of the feet; 
however, there is no objective clinical indications that he 
also has marked deformity, swelling on use, or callosities of 
either foot.


CONCLUSIONS OF LAW

1.  With resolution of doubt in the veteran's favor, the 
schedular criteria for a 10 percent rating for pes planus 
prior to May 13, 1999 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 
(2003).

2.  The schedular criteria for a rating in excess of 10 
percent for pes planus from May 13, 1999 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a higher rating for service-connected pes 
planus.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the May 1996 
Statement of the Case (SOC) and the March 2002 and March 2004 
Supplemental Statements of the Case (SSOC).  Crucially, the 
RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated in November 2003.  
This letter advised the veteran of the provisions relating to 
the VCAA, to include advising him that he could provide 
medical evidence showing that his pes planus had increased in 
severity.  Specifically, he was advised that he could provide 
the names, addresses, and approximate dates of treatment for 
all VA and non-VA health care providers who had treated him 
for pes planus.  He was informed as well that he could 
provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in February 1996).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication pre-dated the enactment of the VCAA.  
The claim was readjudicated, and a SSOC was provided to the 
veteran in March 2004 following VCAA notice compliance 
action.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VA notice.  In May 2004, the veteran's 
representative provided additional argument on his behalf.  
Therefore, there is no prejudice to the veteran, because VCAA 
notice could not have been provided prior to the initial 
adjudication of his claim by the RO and because his claim was 
subsequently readjudicated by the RO after appropriate VCAA 
notice was provided.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records, and reports of VA examinations, which will 
be described below.  The veteran and his representative have 
not identified any outstanding evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  The 
veteran provided testimony in support of his claim before the 
undersigned Veterans Law Judge in April 1998.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Rating criteria

The veteran's pes planus are evaluated under Diagnostic Code 
5276.  Under this code, mild symptoms which are relieved by a 
built-up shoe or arch supports will be rated as 
noncompensably disabling.  Where symptoms are moderate, with 
a weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet, a 10 percent rating will be granted.  Severe 
manifestations, such as evidence of marked deformity, 
accentuated pain on manipulation and use, indications of 
swelling on use, and characteristic callosities will be 
granted a 30 percent rating.  Pronounced bilateral pes 
planus, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, none of 
which are improved by orthopedic shoes or appliances, will be 
awarded a 50 percent schedular evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Factual background

Service medical records show that the veteran was seen in 
September 1989 for complaint of pain in his arches for 1 to 2 
days.  It was noted that he had a past history of some arch 
pain but not this bad.  There was severe pain in the left 
foot.  Examination revealed tenderness to palpation under the 
arch.  Motor and sensory were intact.  X-rays were negative.  
The diagnosis was probable plantar fasciitis.  Another 
complaint of left foot pain was noted a few days later.  An 
enlistment examination in January 1991 reported normal feet 
on clinical evaluation.  

The veteran was afforded a VA examination in July 1995.  On 
examination of the feet, the veteran appeared to have pes 
planus bilateral, but minimally.  He walked with a normal 
gait.  X-rays of the feet revealed slight tendency toward pes 
planus.  The diagnosis was pes planus bilateral.  

In a February 1996 rating decision, the RO granted service 
connection for pes planus, evaluated as noncompensably 
disabling from June 23, 1994.  

In April 1998, the veteran testified that the bottom of his 
feet hurt.  He indicated that sometimes he would have to stop 
moving until the pain went away.  He stated that he wore arch 
supports which helped a little, but that when his feet hurt 
real bad there was nothing he could do.  He also had 
inflammation and swelling in his feet.  See April 1998 
hearing transcript.  

On VA examination on May 13, 1999, the veteran complained of 
pain in the bottom of both feet for the past 2-3 years.  He 
stated that the pain became more severe with weight bearing 
and long standing.  Shoe inserts had not helped.  Examination 
revealed palpable pain in the distal plantar fascia to the 
medial arch, bilaterally.    X-rays were normal with no 
evidence of spurs seen.  

In March 2003, the disability rating for pes planus was 
increased to 10 percent, effective May 13, 1999.  

Analysis

Compensable rating prior to May 13, 1999

As noted above, a noncompensable rating for flatfoot is 
assigned when there are only mild symptoms which are relieved 
by built up shoe or arch support.  Moderate symptoms of 
flatfoot are defined as pain on manipulation and use of the 
feet either bilateral or unilateral.  Such symptoms warrant a 
10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2003).  In this case, the July 1995 VA examination stated 
that the veteran's bilateral pes planus was mild, while the 
service medical records noted that he had pain on palpation 
under the arch of the left foot.  Neither the service medical 
records nor the 1995 VA examination indicated whether the 
veteran's symptoms were relieved by built up shoe or arch 
support.  Although the evidence does not comment on whether 
or not the veteran had weight bearing over the line or medial 
to the great toe, or inward bowing of the Achilles, the Board 
finds that the veteran's symptoms of foot pain more nearly 
approximate the criteria for a 10 percent rating for 
flatfoot.  In so deciding, the Board has resolved all 
reasonable doubt in the veteran's favor.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003).  

The Board has also considered whether the criteria for a 30 
percent rating have been met.  The 1995 VA examination 
revealed that the veteran walked with a normal gait and no 
deformity of pronation or abduction was noted.  Although 
tenderness to palpation on the arch was noted during service, 
the veteran did not report accentuated pain with use.  In 
addition, there is no indication of swelling either in the 
service medical records or in the VA examination report.  No 
callosities were noted.  In fact, none of the symptoms of 
severe flatfoot were demonstrated.  For that reason the Board 
has concluded a higher rating than 10 percent is not 
applicable.

In making this determination, the Board was cognizant of the 
veteran's complaints of pain, and specifically considered the 
requirements of 38 C.F.R. §§ 4.40 and 4.45, as well as the 
guidelines established by DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Despite these subjective complaints, the record does 
not contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of 
bilateral foot pain which would warrant a schedular rating in 
excess of 10 percent.

Rating in excess of 10 percent from May 13, 1999

In reviewing the evidence, the Board notes that the May 1999 
VA examination revealed similar findings as described above, 
namely palpable pain in the medial arch, bilaterally.  In 
addition, it was noted that the pain became more severe with 
weight bearing and long standing and was not relieved by shoe 
inserts.  While such symptomatology clearly supports the 
current 10 percent rating, reflecting pes planus that is 
moderate in degree, it does not approximate the criteria for 
a 30 percent rating.  In addition to the absence of any 
marked deformity or pain on manipulation and use accentuated 
as required by Diagnostic Code 5276, the Board points out 
that evidence does not demonstrate any swelling, callosities 
or any other functional impairment indicative of more than 
the moderate impairment contemplated by the assigned 
evaluation of 10 percent.  While the Board acknowledges the 
veteran's testimony regarding swelling in his feet, there has 
been no objective indication of swelling on use as required 
for a 30 percent rating.  

The Board further notes that although the veteran has 
testified that he sometimes has to stop moving because of 
foot pain, the medical evidence fails to document any flare-
ups or acute exacerbations of the disability.  In the Board's 
view, the reported symptoms and clinical findings do not 
produce functional loss due to pain on motion beyond that 
contemplated by the currently assigned 10 percent rating.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In light of the evidence and based on the analysis above, it 
is the determination of the Board that the preponderance of 
the evidence is against a rating in excess of 10 percent from 
May 13, 1999.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a 10 percent rating is warranted for pes 
planus prior to May 13, 1999.  The Board further concludes 
that the preponderance of the evidence is against a rating in 
excess of 10 percent for pes planus from May 13, 1999.  The 
benefit sought on appeal is accordingly denied.




ORDER

Entitlement to an initial 10 percent rating for pes planus 
prior to May 13, 1999 is granted, subject to the applicable 
laws and regulations concerning the payment of monetary 
benefits.  

Entitlement to a rating in excess of 10 percent for pes 
planus from May 13, 1999 is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



